DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on March 23, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,698,190 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claim(s) 1-2, 4 and 6-9 is/are allowed.
The following is an examiner’s statement of reasons for allowance:  	Regarding claim 1 and its dependent claims, the prior art of record does not disclose or fairly anticipate the combinations of elements as recited in claim 1. In particular, the prior art of record fails to disclose the apparatus of claim 1, including a reflective element having a single reflective surface formed as a non-apex portion of a paraboloid, wherein the reflected image of each sample container is distorted to form a fan shaped image that yields a first data set that represents the distorted image, the first data set comprising a fluorescent signal for each sample container; and a computer programmed to process the first set of data such that the first set of data is processed to yield a second set of data that represents an undistorted image, in combination with the rest of the elements recited in the claim. 	 The closest prior art at to the claimed invention is Tamaoki et al. (US 7,628,958).  	Tamaoki et al. discloses a sample block having a plurality of recessed receptacles, each recessed receptacle being configured to receive a sample container (a main body (3) having reaction block (6) at one end, the reaction block having a plurality of holding holes (8) for holding a plurality of reaction containers (7) containing reaction specimens; see col. 7, lines 48-60; col. 13, lines 16-40; FIG. 11),  	an observation element positioned at a second end of the body, the observation element having a light source (light source lamp (23)) and a camera (27), the light source being configured to transmit light toward the first end of the body (lamp (23) and camera (27) are arranged at a second end opposite the first end; see col. 9, lines 40-53; col. 10, lines 10-19; col. 11, lines 28-37; FIG. 11),  	a reflective element positioned above the sample block (6) at the first end of the body (curved mirror (40); see FIG. 11), the reflective element having a single reflective surface (see FIG. 11), the reflective element (40) being configured to direct light received from the light source to each sample container (see col. 13, lines 18-40; FIG. 11), and  	a computer configured to communicate with the observation element and capable of  processing an image (camera (27) is coupled to a reaction analysis section (28) for detecting the amplification amount of each reaction liquid; reaction analysis section (28) is functionally equivalent to the claimed computer; see col. 10, lines 10-14; col. 11, lines 28-37; FIG. 11).  	Tamaoki et al., however, fail to disclose wherein the reflective element having a single reflective surface formed as a non-apex portion of a paraboloid, wherein the reflected image of each sample container is distorted to form a fan shaped image that yields a first data set that represents the distorted image, the first data set comprising a fluorescent signal for each sample container; and a computer programmed to process the first set of data such that the first set of data is processed to yield a second set of data that represents an undistorted image. 	 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799